Webb, Judge.
Wallace Pickel brought suit against W. L. Johnson for breach of contract. Metro Commercial Insurance Agency, Inc. was added as a party defendant; Johnson’s jurisdictional motion was sustained; and the case proceeded to trial against Metro as the sole defendant.
Since the contract sued upon is clearly between Pickel and Johnson, and Metro is not a party thereto, the trial court correctly granted Metro’s motion for directed verdict.

Judgment affirmed.


Bell, C. J., and Marshall, J., concur.